Title: To George Washington from Edward Rutledge, 11 September 1776
From: Rutledge, Edward
To: Washington, George



Brunswick [N.J.] Wednesday Evening [11 September 1776] 10’ O’clock
My dear Sir

Your Favour of this Morning is just put into my Hands—in Answer I must beg Leave to inform you that our Conferrence with Lord Howe has been attended with no immediate Advantages—He declared that he had no Powers to consider us as Independt States, and we easily discover’d that were we still Dependt we would have nothing to expect from those with which he is vested—He talk’d altogether in generals, that he came out here to consult, advise, & confer with Gentlemen of the greatest Influence in the Colonies about their Complaints, that the King would revise the Acts of Parliament & royal Instructions upon such Reports as should be made and appear’d to fix our Redress upon his Majesty’s good Will & Pleasure—This kind of Conversation lasted for several Hours & as I have already said without any Effect—Our Reliance continues therefore to be (under God) on your Wisdom & Fortitude & that of your Forces—That you may be as succesful as I know you are worthy is my most sincere wish—I saw Mrs Washington the Evening before I left Philadelphia, she was well—I gave Mr Griffin a Letter from her for you The Gentlemen beg their Respects—God bless you my dear Sir. Your most affectionate Friend

E. Rutledge



We wrote you about 2 Hours ago by the Post.

